Citation Nr: 1821724	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  07-20 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2010 and May 2013, the Board remanded the matters of entitlement to specially adapted housing and special monthly compensation (SMC) based on aid and attendance/housebound to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

Following the Board's May 2013 remand, in a February 2018 rating decision, the AOJ granted entitlement to SMC based on aid and attendance.  SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C. § 1114(l), (s) (2012); 38 C.F.R. § 3.350(i) (2017).  Hence, the grant of SMC at the aid and attendance rate renders the housebound issue moot.  Accordingly, as this decision represents a full grant of the issue previously on appeal, it is no longer before the Board.


FINDING OF FACT

The Veteran has loss of use of left lower extremity, together with residuals of organic disease or injury, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a wheeled walker or other assistive device due to service-connected disability.




 
CONCLUSION OF LAW

The criteria for specially adapted housing have been met. 38 U.S.C. §§ 2101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.809 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to specially adapted housing on the basis of limitations from his service-connected lumbar spine disability.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C. § 2101(a); 38 C.F.R. § 3.809(b).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2014).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of, a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 38
C.F.R. § 3.809(c).

The Veteran is service-connected for lumbosacral strain, postoperative L5 laminectomy and disc replacement.  A 60 percent rating for the disability has been assigned since February 1991, and a total disability rating based upon individual unemployability has been in effect since February 2005.

In various written statements, the Veteran reported that he was housebound and needed assistance from family members for cleaning, cooking, shopping, driving, bathing and other activities of daily living.  He reported significant back pain that radiated down his left leg and precluded ambulation without assistance or standing.  

A December 2008 examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran complained of severe back and hip pain, persistent dizziness, imbalance, fear of falling, and chronic headaches.  The examiner noted that his general appearance included stooped posture. She noted that the Veteran had bad arthritis in both knees, and occasionally both knees buckled.  He needed assistance going upstairs or in and out of cars.  Significant pain in the lower back made it difficult to walk.

VA treatment records dated in May 2009 revealed that the Veteran had back/leg pain and used a cane to walk.  A December 2010 lumbar spine radiology report revealed disc space narrowing L5-S1 with apophyseal sclerosis, particularly L4 and L5.

On VA examination in December 2010, the Veteran was accompanied by his son, who drove him to the examination.  The Veteran reported progressively worsening back pain and left leg pain, numbness, and tingling.  He used a back brace and walker, and at times he had to use a wheelchair for any long distances.  He had been unable to work since 2001.  He could not do any bending, lifting, climbing, squatting, or crawling at work, and he would have to change positions frequently.  

Range of motion testing revealed flexion to 40 degrees, extension was not full, and left and right lateral flexion and rotation were each only to 5 degrees.  Repetitive use did cause more pain and spasm, but no change in range of motion.  He had painful motion, spasm, and tenderness throughout the lumbar spine.  Straight leg raising caused back pain and generalized decreased sensation in the left leg.  He could not do adequate motor testing secondary to pain.  X-ray showed disc disease.  

The examiner noted that the Veteran's low back arthritis, degenerative disc disease and lumbar radiculopathy symptoms caused him chronic pain.  He ambulated slowly and unsteadily, with pain and with the aid of a wheeled walker or wheelchair.  The condition caused the Veteran to have poor leg strength and poor balance.  He could not walk for more than about 50 feet using his wheeled walker.  He could not stand for more than a few minutes at a time.  His meningioma caused him chronic, episodic headaches.  He also had increased pain in his low back with the use of his arms.

The Veteran discussed symptoms of occasional dizziness and poor balance that affected the ability to ambulate or travel beyond the premises of the home.  He rarely left the home and his son always accompanied him when he did.  

He walked very slowly with a wheeled walker.  He had episodes of wincing in pain during examination, even when seated.  He had a slumped posture.  He walked in a position that was slightly flexed at the waist.  Any strength testing in the bilateral upper extremities caused a severe increase in the Veteran's low back pain.

The examiner indicated that the Veteran's low back arthritis, degenerative disc disease and lumbar radiculopathy symptoms caused him chronic pain.  These conditions caused him to ambulate very slowly and unsteadily, with pain and with the aid of a wheeled walker or wheelchair.  These conditions also caused the Veteran to have poor leg strength and poor balance.  He could not walk for more than about 50 feet or stand for more than a few minutes at a time.  He required assistance with cooking, shopping, cleaning the house, bathing, dressing, toileting, and occasionally with feeding himself.

Continued VA treatment records reflect assessment of severe back pain with left lower extremity radiculopathy impacting the Veteran's ability to walk independently.

On VA examination in September 2016, the examiner noted that the Veteran could not walk without the assistance of another person, and required a walker for ambulation.  He left the home for medical care only.  The Veteran reported back pain and left sciatic pain and weakness.  He was unable to stand for any length of time, walk more than 15 feet, and had pain with prolonged sitting for more than 30 minutes.  Function of the upper extremities was normal.  There was left lower extremity muscle weakness, but no functional limitations with respect to the right lower extremity.  Weight bearing was not normal, as he used a wheeled walker and also occasionally used a wheelchair.  Propulsion was normal.

After examination and review of the record, the examiner concluded that the Veteran's low back disorder did not result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, a cane or a wheelchair.  The examiner did note that there was loss of use of one lower extremity with residuals for an organic disease or injury which so affected the functions of balance or propulsion to preclude locomotion without assistance, as the Veteran had loss of use of the left lower extremity as a result of residuals of the service-connected back disorder and left lower extremity radiculopathy.  He needed the assistance of a wheeled walker continuously.  The Veteran denied residual weakness or pain of the bilateral upper extremities, and therefore there was no loss of use of one lower extremity together with the loss or loss of use of one upper extremity, or loss of use of both upper extremities, or loss of use of both hands.

In this case, the record reflects that the Veteran used a cane, and subsequently a wheeled walker or wheelchair, for ambulation on a constant basis.  His service-connected lumbar spine disability has been shown to be productive of not only severe back pain, spasm, and limitation of motion, but also left lower extremity radiculopathy with residual pain and weakness in that extremity.

The September 2016 VA examiner opined that the Veteran's service-connected disability led to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is no opinion to the contrary.

For the foregoing reasons, the Board finds that the criteria for entitlement to specially adapted housing have been met, and the claim must be granted.  


ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


